Citation Nr: 9910051	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-33 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a disability variously 
characterized as chronic fatigue syndrome and/or 
fibromyalgia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1975 to June 
1977.

This appeal arises from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that determined that a claim for service 
connection for fatigue or fibromyalgia was not well grounded.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of the claim.


FINDING OF FACT

The disability variously characterized as chronic fatigue 
syndrome and/or fibromyalgia began in active service.


CONCLUSION OF LAW

The disability variously characterized as chronic fatigue 
syndrome and/or fibromyalgia was incurred in active service.  
38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded.  The veteran has submitted medical evidence of 
notable fatigue during service, a current diagnosis of 
chronic fatigue syndrome, and a private medical opinion 
linking the current disorder to active service, thus 
providing a plausible basis for the claim.  The Board finds 
that all relevant evidence for equitable disposition of this 
claim has been obtained and that no further assistance to the 
veteran is required to comply with VA's duty to assist her.  
38 U.S.C.A. § 5107(a) (West 1991).

I.  Factual Background

According to the veteran's service medical records, she 
underwent an enlistment examination in January 1975.  During 
this examination, she completed a report of medical history, 
checking "yes" to history of scarlet fever, erysipelas and 
"no" to all other health problems.  She specifically reported 
treatment in childhood for scarlet fever, chicken pox, virus, 
pneumonia, tonsillectomy and for colds.  The examiner found 
her to be physically qualified for active duty.  A March 1976 
treatment report indicates that the veteran felt achy all 
over and complained of urinary burning.  The assessment was 
urinary tract infection.  Right arm complaints persisted 
during active service.  An October 1976 treatment report 
indicates that the veteran was feeling tired and run-down.  
An immunization record indicates that the veteran received a 
flu vaccination on November 10, 1976.  On a January 1977 
dental treatment questionnaire, she indicated a history of 
anemia, allergy to morphine and sulfur, fainting spells or 
shortness of breath, yellow jaundice or hepatitis.  A 
February 1977 report notes complaint of aching and pain all 
over.  The impression was upper respiratory infection.  She 
underwent her final active service examination in June 1977.  
The examiner noted paralysis and weakness of the fingers and 
thumb on the right and the right arm.  The examiner reported 
"complete psychological and physical exhaustion (faintness, 
weakness, numbness in legs, constant fearfulness), and 
crying."  The examiner also reported migraine headaches and 
pregnancy.  The examiner recommended an orthopedic 
consultation for the right arm and hand.  A June 1977 
orthopedic consultation report indicates that the veteran 
refused any further evaluation.  

In June 1977, the veteran submitted a claim for VA benefits 
for a nerve injury and in August 1978, she underwent VA 
examination.  The examiner noted "except for arthralgias and 
generalized weakness, the symptoms reviewed in present 
history is unremarkable."  The assessments were possible 
collagen vascular disease and probable rheumatoid arthritis 
in the early stages.  Mixed connective tissue disease or 
lupus was mentioned as a possible consideration. 

In August 1978, the veteran also underwent a VA referral 
neurology examination.  The diagnosis was possible ulnar 
neuritis with minimal objective current findings.  The 
examiner also considered multiple sclerosis but indicated 
that there were no objective findings at that time.  

VA hospitalized the veteran in December 1978 for observation 
and examination to rule out lupus and/or rheumatoid 
arthritis.  She reported weakness and migratory joint pain.  
The examination was generally within normal limits.  The 
impressions were migratory joint pain, cause undetermined; 
history of anxiety reaction; and, rule out autoimmune 
disease.

In November 1979, the RO received a VA hospital report 
indicating that in June 1978 the veteran was hospitalized for 
complaint of fever, weakness, and paresthesia, crying spells, 
fatigue, and anxiety.  The diagnosis was conversion reaction 
due to external stresses precipitated by family 
responsibility.  

In December 1979, the RO received additional treatment 
reports from Ft. Polk Army Hospital.  These reports indicate 
that the veteran received treatment as a dependent at various 
times after separation from active service.  A June 1977 
report notes hyperemesis gravidarum during pregnancy.  A July 
1978 report indicates that she gave birth about seven months 
earlier and since that time had noticed increased fatigue and 
weakness.  The examiner felt that any etiology was unclear 
but might include the possibility of intracranial process, 
collagen vascular disease, thyroid abnormality, and/or 
stress.  An August 1978 report notes multiple tender nodules 
along the vessels of the arms and legs.  The assessment was 
probable erythema nodosum, mild.  

The veteran underwent VA general medical and neurology 
examinations in February 1980.  She reported that she had 
sought VA treatment in Shreveport in June 1978 for extreme 
arm pain and was subsequently hospitalized there for complete 
exhaustion.  She reported that she was hospitalized at Fort 
Polk in July 1978 and could not walk during that time and 
even had difficulty swallowing, talking, and breathing.  She 
reported that she had felt pain, stiffness and weakness since 
that time.  She reported general weakness and chronic fatigue 
currently with constant headaches.  The examiner noted that 
the examination was negative and remarked that there could be 
no diagnosis, although history suggested nerve trauma at one 
time and polyarthritis at another.  A subsequent VA neurology 
examination showed mild sensory loss in the right ulnar nerve 
distribution.  

In September 1980, the RO established service connection for 
a right arm condition and assigned a 10 percent rating.  

In October 1983, the Board denied an appeal for service 
connection for rheumatoid arthritis, a depressive reaction, a 
connective tissue disorder, a vascular disorder, and 
residuals of swine flu inoculation.  The basis for the denial 
was that these conditions were not shown during active 
service, nor were they shown within any presumptive period, 
nor were they even currently shown.

VA treatment reports and examination reports during the 
1980's and 1990's document the veteran's continued reports of 
symptoms.  

In September 1994, the veteran submitted a claim for service 
connection for chronic fatigue syndrome or fibromyalgia.  
With her claim, she submitted a treatise on fibromyalgia and 
various treatment records.  According to the treatise, 
fibromyalgia has also been called chronic fatigue syndrome, 
has a variety of symptoms, but is not a form of arthritis.  
Aerobic exercise and stress reduction are felt to help 
control the condition.  The veteran reported that she had all 
of the listed symptoms, i.e., poor circulation, tension and 
migraine headaches, dizziness, tingling, numbness, irritable 
bowel, muscle tremor, bladder spasms, and blurred vision.  
The treatment reports submitted reflect treatment at various 
times from 1991 to 1994.  An April 1992 report notes an 
assessment of fatigue of unknown etiology.  An August 1993 
report notes an assessment of irritable bowel syndrome. 

In June 1997, the RO received a letter addressed to the 
veteran's representative from James Barke, M.D.  In the 
letter, Dr. Barke indicated that he had been treating the 
veteran since October 1996.  Dr. Barke reported that the 
veteran recited her history of having been very sickly as a 
child but having recovered well enough to finish high school 
and college.  She reported the health problems that she 
experienced following her swine flu vaccination during active 
service.  Dr. Barke opined that, given her reported history 
and her present symptoms, there was a "reasonable degree of 
certainty" that the veteran suffered from chronic fatigue 
syndrome stemming from her medical incident during active 
service.  

Other private treatment reports submitted show additional 
treatment during the 1990's.  A March 1997 report notes an 
assessment of chronic fatigue and fibromyalgia.  

The veteran underwent a VA examination for systemic 
conditions during July 1997.  The examiner was asked to 
determine whether it is at least as likely as not that any 
existing chronic fatigue syndrome or fibromyalgia are related 
to active service.  In response, the examiner reported that 
the veteran appeared to have numerous very similar complaints 
"throughout her entire life."  Her subjective complaints were 
reviewed.  Objectively, she was noted to be grossly normal.  
The examiner felt that she did exhibit depression.  The 
examiner reported that the veteran had all the signs and 
symptoms of chronic fatigue syndrome and recommended 
psychiatric evaluation.  Upon VA psychiatric evaluation, an 
Axis I diagnosis of personality disorder, NOS (not otherwise 
specified), was given.  Axis III diagnoses included chronic 
fatigue, by history; and, fibromyalgia, by history.  

In August 1997, the RO received two MRI (magnetic resonance 
imaging) reports from Southtowns MRI.  These showed mild 
degenerative changes of the cervical spine and no abnormality 
of the brain.

In September 1997, the July 1997 VA examiner reviewed the 
psychiatric examination report and offered an addendum 
concerning the etiology of the veteran's claimed conditions.  
The examiner stated, "I am not of the opinion that her 
chronic fatigue syndrome or fibromyalgia was incurred in the 
service from 1975 to 1977 based on the fact that she has had 
complaints similar to this throughout her entire life."  

In January 1998, the veteran reported that she disagreed with 
the report that she had similar complaints throughout her 
entire life.  She reported that she was in excellent health 
when she joined the Army.  As evidence of this, she noted 
that she was in the first group of female soldiers to 
complete basic training in the new "Equal Army."  She 
reported that her Army Security Agency background 
investigation showed that she was mentally and emotionally 
stable.  She reported that her health was not an issue during 
active service.  She also reported that during her recent VA 
examination, the VA examiner never questioned her about her 
childhood.  She recalled that she had earlier reported to Dr. 
Barke that during her childhood she was sick for one year 
prior to having her tonsils removed at the age of 15, but 
that she was fine afterward.  She reported that she was 
afflicted primarily with allergies during Defense Language 
School training in California, but after her training, active 
service caused her to be exposed to people from around the 
world.  She also noted that VA had received two private MRI 
reports from Southtown.  One was a spine MRI and the other 
was a brain MRI.  She noted that her July 1996 brain MRI was 
apparently not considered in the recent RO decision.  She 
pointed out that the MRI was ordered to rule out multiple 
sclerosis, which is necessary to make a diagnosis of chronic 
fatigue syndrome.  She also reported that a diagnosis of 
chronic fatigue syndrome did not exist in the 1970's, so a 
showing of that diagnosis at that time would have been 
impossible.  

In February 1998, the RO received additional service 
department records from the National Personnel Records Center 
and an additional letter from the veteran.  The items 
received concern a claim for service connection for anxiety 
and are not pertinent to the issue on appeal.


II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b) (1998).

The veteran's entrance physical examination and in-service 
treatment reports do not note any relevant preexisting 
conditions.  Therefore, a presumption arises that she was in 
sound condition when accepted for active service.  Complaints 
of tiredness and fatigue were recorded during active service, 
as was a flu shot.  The veteran's separation examination 
report notes "complete psychological and physical 
exhaustion"; however, no etiology was established for these 
symptoms at that time.  Complaints of general weakness and 
chronic fatigue continued after active service and diagnoses 
of chronic fatigue syndrome and fibromyalgia were given 
during the 1990's.  

Two medical opinions concerning the etiology of the current 
diagnoses are of record; however, these two medical opinions 
are not in agreement.  A private doctor has opined that there 
is "a reasonable degree of certainty" that chronic fatigue 
syndrome and fibromyalgia are related to active service.  A 
VA doctor has opined that these conditions were not incurred 
during active service based on the fact that the veteran had 
similar complaints "throughout her entire life."  Also of 
record are the veteran's own allegations that she did have 
sicknesses as a child, but that they resolved and that she 
was quite healthy at the time she entered active service.  



The Board points out that, although a VA doctor feels that 
the veteran's condition preexisted active service (reporting 
that she had similar complaints throughout her entire life), 
the record does not bear this out.  The veteran strongly 
denies such symptoms prior to active service; however (and 
more significantly), the record contains no documented 
indication of the claimed illness prior to active service.  
Because the basis on which the VA opinion rests is without 
factual predicate, the probative value is thereby lessened.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  In that 
case, the U.S. Court of Appeals for Veterans Claims (then 
called the U.S. Court of Veterans Appeals) found that a bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness under 38 U.S.C. § 1111 and 
38 C.F.R. § 3.304(b).  Hence, in the instant case, the 
veteran is entitled to the presumption of soundness at entry.  

The record contains a private medical opinion linking the 
claimed condition to active service.  Moreover, the private 
doctor seems to suggest that the veteran's chronic fatigue 
syndrome is related to a flu shot given during active 
service.  The private doctor did not support his conclusion 
with any specific findings, but the opinion is predicated on 
the fact that the veteran did receive a flu shot during 
active service.  The Board notes that the veteran complained 
of feeling tired and run-down a month prior to the flu shot; 
however, weighing the favorable opinion against the negative 
opinion, the Board finds that the favorable opinion is 
predicated on facts better supported by the record than the 
negative opinion.  Therefore the Board accords it more 
probative value.  There being no other evidence tending to 
indicate that the chronic fatigue or fibromyalgia was not 
incurred during active service, the Board finds that the 
evidence favors the claim for service connection for chronic 
fatigue or fibromyalgia.




ORDER

The claim for service connection for a disability variously 
characterized as chronic fatigue syndrome and/or fibromyalgia 
is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

